Citation Nr: 1542340	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-08 530	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Buffalo, New York


THE ISSUE

Eligibility for Veterans Retraining Assistance Program benefits.  


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to May 1979 and from May 1979 to September 1982.  He received an honorable discharge from his first period of service.  The character of his discharge from his second period of service was that of "under other than honorable conditions" due to his misconduct, which led to his conviction by a civil court and imprisonment in a state correctional institution.  

This matter comes before the Board of Veterans Appeals (Board) from a March 2013 RO determination.  


FINDING OF FACT

The Veteran was discharged from his second and last period of service for misconduct which included conviction for a felony crime.


CONCLUSION OF LAW

Because the Veteran's character of discharge was dishonorable, i.e., "not other than dishonorable," he is not eligible to participate in the Veterans Retraining Assistance Program.  38 U.S.C.A. §§ 4100, 5107 West 2014); 38 C.F.R. § 3.12 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has submitted an application for the Veterans Retraining Assistance Program (VRAP).  On the application he indicated that he was starting training in the area of heating, air conditioning, refrigeration mechanics and installation in March 2013.  He reported that he had had one period of service, from March 1976 to May 1979, and that he had never applied for VA benefits previously.  

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  The VRAP directs VA, in cooperation with the Department of Labor (DOL), to pay for up to twelve months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  All parts of the VRAP law - Pub. L. No. 112-56, 125 Stat. 713, section 211 (Nov. 21, 2011) - are included in a Note under 38 U.S.C.A. § 4100.

The program may enroll up to 45,000 veterans in Fiscal Year 2012, beginning July 1, 2012, and up to 54,000 veterans from October 1, 2012 through October 1, 2013, with training concluding by March 31, 2014. 

In order to qualify for the retraining assistance, a Veteran must satisfy the following eligibility criteria:  be at least 35 but no more than 60 years old at the time of application; be unemployed on the date of application; not enrolled in any Federal or state job training program at any time during the previous 180-day period as of the application date; in receipt of an other than dishonorable discharge from the last period of service in the armed forces; not eligible for any other VA education benefit program; not in receipt of VA compensation due to Individual Unemployability; and must submit an application no later than October 1, 2013. 

Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Participants may receive up to twelve months of training assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

Careful review of the Veteran's VA claims file reveals that he was not entirely honest and forthcoming on his application for the VRAP program.  The evidence contained in his claims file shows that in addition to the period of service, from March 1976 to May 1979, which he reported, he had a second period of service from May 1979 to September 1982.  As noted above, however, he was discharged from this period of service under other than honorable conditions.  

The Veteran provided false information on his application as well, when he claimed he had never filed a VA claim before.  According to information in his claims file, he filed a claim for VA education benefits in November 1981.  Although this claim was denied, he was eventually successful in obtaining VA education benefits for a different program of study.  The delimiting or end date for such educational assistance was January 1990, however.  

During the course of processing the Veteran's earlier education claim, the VA issued an administrative decision in August 1986.  In this decision, VA determined that because the Veteran's first period of service, including a period of time related to an enlistment extension that he signed prior to the expiration of his first period of service, was of honorable character, that he was entitled to all VA benefits related to his service from March 1976 through March 1980.  However, the Veteran was absent without leave (AWOL) from March 1980, and was arrested on June 10, 1980, for a crime committed on that same day.  Furthermore, he was convicted of a felony in October 1980.  His discharge from service was finalized after his incarceration.  His service after March 1980, however, was tainted by his discharge for felony conviction, and he was barred from all VA benefits, other than insurance rights related to the period from March 1980 to September 1982.  

Governing VA regulation provides that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) Acceptance of an undesirable discharge to escape trial by general court-martial.  (2) Mutiny or spying.  (3) An offense involving moral turpitude.  This includes, generally, conviction of a felony.  (4) Willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d). 

Thus, of the requirements for enrollment into the VRAP program, the Veteran does not meet them all, because he was not in receipt of an other than dishonorable discharge from the last period of service in the armed forces.  Rather, his second discharge was for misconduct which included conviction of a felony.  Under 38 C.F.R. § 3.12(d), this scenario must be considered dishonorable.  Although the Veteran was previously approved for educational benefits, those benefits were predicated upon his first period of service only.  The requirements for the VRAP program are specific and explicit that it is the character of discharge from the Veteran's last period of service which governs entry into VRAP.  The preponderance of the evidence is against the claim and the appeal must be denied.


ORDER

Eligibility for Veterans Retraining Assistance Program benefits is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


